Citation Nr: 0202864	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  98-17 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for jungle rot.

4.  Entitlement to service connection for a disability 
manifested by spitting up blood. 

5.  Entitlement to service connection for thyroid cancer as 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

During an April 1999 hearing at the RO in St. Louis, 
Missouri, the veteran and his representative appeared to have 
raised the issue of entitlement to a psychiatric disorder 
other than PTSD.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran does not currently have PTSD, malaria, jungle 
rot or a disability manifested by spitting up blood.

2.  The medical evidence reflects that the veteran's cancer 
of the thyroid is of post- service onset and that it is not 
otherwise related to active service, including any exposure 
to Agent Orange.
CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5107, 5103A (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).

2.  Malaria was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5107, 5103A (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

3.  Jungle rot was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 5107, 5013A (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).

4.  Disability manifested by spitting up blood was not 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 5107, 5103A (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).

5.  Thyroid cancer was not incurred in or aggravated by 
active duty and may not be presumed to have been incurred in 
service  38 U.S.C.A. §§ 1110, 5107, 5103A (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claims.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board observes 
that the veteran has been informed of the elements to support 
his claims in an October 1998 Statement of the Case and in 
Supplemental Statement of the Cases, dated in November 1998 
and April 1999.  While the veteran testified during a hearing 
at the RO in St. Louis, Missouri in April 1999 that he had 
received treatment for depression at the VA Medical Center 
(VAMC) in Leavenworth, Kansas and that in 1969, four years 
after separation from service, he had received treatment for 
depression and malaria at a private medical facility, St. 
Joseph's, the Board notes that outpatient records, dating 
from 1997-1998, from the VAMC in Leavenworth, Kansas are of 
record.  Concerning the private medical records from St. 
Joseph's, the Board notes that the RO has not attempted to 
secure these records in support of the veteran's claim for 
malaria.  However, in a letter from the veteran to the RO, 
dated in May 2001, the veteran was informed of the VCAA, and 
he was requested to submit private medical evidence in 
support of his claims.  In a letter to the RO, received in 
September 2001, the veteran indicated that he did not have 
any further information to support his claims, and he 
requested that his case be forwarded to the Board for final 
appellate review.  

In addition, the veteran testified in April 1999, that he had 
not sought any treatment for his jungle rot and disability 
manifested by spitting up blood since service discharge in 
1966, that he had not been diagnosed with malaria at any time 
subsequent to 1969, and that a recent blood check for such 
disability was negative.  Therefore, to delay the appellant's 
appeal in order to request private medical records in support 
of his claims for service connection for malaria, jungle rot 
and a disability manifested by spitting up blood would only 
serve to impede final appellate review.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claims, and the Board will proceed with 
appellate disposition on the merits.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

I.  Factual Background

The veteran contends that his PTSD, malaria, jungle rot, and 
disability manifested by spitting up blood had their onset 
during his active service in Vietnam.  Service personnel 
records, to include the veteran's DD 214, reflect that he 
served in Vietnam from August 1962-October 1966, was involved 
in Counter-Insurgency Operations and was awarded the Vietnam 
Service Medal.

Service medical records reflect that in early September 1966, 
the veteran sought treatment after he had spit up blood.  The 
veteran denied having any evidence of melena, abdominal pain, 
hematuria, epistaxis, or petechiae.  He indicated that he had 
had intermittent diarrhea for the previous three months, and 
that his brother had had an ulcer.  There was no family 
history of bleeding dyscrasia.  The veteran admitted to 
drinking at least six beers a day for the previous three 
months, plus liquor when on leave a few months previously.  
An examination was essentially normal.  Am impression of 
gastrointestinal bleeding of questionable etiology probably 
alcoholic gastritis was entered by the examining physician.  
When seen for a follow-up the next day, the veteran reported 
having no bleeding at all.  His stool was noted to have been 
brown.  He denied having any pain, nausea or diarrhea.  An 
October 1966 examination for discharge report reflects that 
all of the veteran's systems were normal with the exception 
of scars.  On a Report of Medical History, also dated in 
October 1966, the veteran indicated that he was in good 
health.  

Post-service VA outpatient and examination reports, dating 
from 1997-1998, reflect that when seen in the VA outpatient 
clinic in October 1997, the veteran reported that he had 
served in Vietnam and had diarrhea but no malaria.  It was 
also noted that the veteran had had thyroid cancer and had 
undergone a total thyroidectomy.  When seen in June 1998, the 
veteran reported that he had had jungle rot on the right foot 
and left groin.  When examined by VA in September 1998, the 
examiner noted that the veteran had been diagnosed with 
thyroid cancer in 1990 and that he had undergone a 
thyroidectomy.  The veteran related that he had received 
treatment in 1990 for depression.  He stated that he had a 
history of alcohol abuse but that he had not had any alcohol 
in thirteen years.  He reported that he had smoked one to one 
half to two packs of cigarettes a day for four years, that he 
quit for six years and then restarted.  The veteran reported 
that he had served in Vietnam in 1966 but that he was not 
involved in combat.  After a normal physical evaluation of 
the veteran, diagnoses of thyroid cancer, status-post 
thyroidectomy in 1990, tobacco addiction disorder, alcohol 
abuse with thirteen years cessation and a history of 
depression were recorded by the examiner.  

During an April 1999 hearing at the RO in St. Louis, 
Missouri, the veteran testified that his thyroid cancer was a 
result of exposure to Agent Orange during active service in 
Vietnam.  The veteran maintained that he had PTSD as a result 
of seeing several people killed.  However, he testified that 
he was unable to recall the names of the persons killed or 
wounded.  In addition, he reported that he witnessed the rape 
of a Vietnamese girl by three men at China Beach in the 
Spring of 1966.  He maintained that he felt helpless and that 
he had nightmares, memory loss, and depression, for which he 
sought treatment at the VAMC in Leavenworth, Kansas.  
Regarding his jungle rot, he testified that he had first 
sought treatment for this condition in Vietnam, that it was 
manifested by a skin rash to the feet and groin, and that he 
had not experienced any recurrence since service discharge.  
The veteran related that during service, he spit up blood 
which he attributed to smoking or a "bird dropping 
disease," and that since service discharge, he had not 
sought any treatment.  The veteran testified that the last 
time that he spit up blood was seven to eight years ago. 

II.  Analysis

General Service Connection Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
The Court further stated that where the proof is insufficient 
to establish a present disability there can be no valid claim 
for service connection.  Brammer, 3 Vet. App. at 225.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2001); a link, established by medical evidence 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).

1. PTSD, malaria, jungle rot, and a disability manifested by 
spitting up blood.

PTSD, malaria, and jungle rot 

The veteran contends that service connection is warranted for 
PTSD, malaria, and jungle rot because they had their onset 
during his active service in Vietnam.  Service medical 
records, to include an October 1966 examination for 
discharge, are negative for any clinical findings of PTSD, 
malaria and jungle rot, and there is no-post-service medical 
evidence on file of any of the claimed disabilities.  While 
the veteran has maintained that he was told by a private 
medical examiner in 1969 that he had malaria, his blood tests 
during an October 1998 VA examination were negative for such 
disability.  In any event, a statement by the appellant as to 
what a doctor told him is insufficient to establish a medical 
nexus.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  In 
addition, concerning his claim for service connection for 
jungle rot, the veteran testified during an April 1999 
hearing at the RO in St. Louis, Missouri, that he had not had 
any recurrence of jungle rot since service discharge. In the 
absence of competent evidence of PTSD, malaria and jungle 
rot, there can be no valid claims.  Brammer, supra.  In light 
of these circumstances, the Board must conclude that the 
preponderance of the evidence is against the claims for 
service connection for PTSD, malaria and jungle rot. 

Disability manifested by spitting up blood

Service medical records do show that the veteran was treated 
in September 1966 for spitting up blood and that an 
impression of gastrointestinal bleeding of questionable 
etiology probably alcoholic gastritis was entered at that 
time.  However, the remainder of the service medical records, 
to include an October 1966 examination for discharge, are 
negative for any further clinical evidence of spitting up 
blood.  Moreover, there is no post-service medical evidence 
of record showing that the veteran has ever been diagnosed 
with a disability manifested by spitting up blood.  Indeed, 
the veteran indicated during his hearing testimony in April 
1999, that he had not had any problems with spitting up blood 
since service discharge.  In the absence of competent 
evidence of a disability manifested by spitting up blood, 
there can be no valid claim.  Brammer, supra.  In light of 
these circumstances, the Board must conclude that the 
preponderance of the evidence is against the claim for 
service connection for a disability manifested by spitting up 
blood. 

Conclusion

With respect to the veteran's contention that he had sought 
treatment for malaria and depression at a private medical 
facility in 1969, as noted previously in this decision, he 
also related that he had not sought any treatment for his 
jungle rot and disability manifested by spitting up blood 
since service discharge in 1966, that he had not been 
diagnosed with malaria at any time subsequent to 1969, and 
that a recent blood check for such disability was negative.  
Therefore, to delay the appellant's appeal in order to 
request private medical records in support of his claims for 
service connection for malaria, jungle rot and a disability 
manifested by spitting up blood would only serve to impede 
final appellate review.  
2.  Service Connection-Thyroid Cancer based on exposure to 
Agent Orange

The veteran contends that his thyroid cancer was a result of 
exposure to Agent Orange during active service in Vietnam. 

Prior to December 27, 2001, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e) (2001), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a) (2001).

Prior to December 27, 2001, under 38 U.S.C.A. § 1116 (West 
Supp. 2001) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2001), 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers and soft-
tissue sarcoma shall be considered to have been incurred in 
service if manifested to a degree of 10 percent or more 
within a veteran who served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975. Respiratory cancers must be manifested within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.

After December 27, 2001, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
"Veterans Education and Benefits Expansion Act of 2001." 
Pub.L.No. 107-103, 115, Stat. 976 (2001).  In addition, the 
newly enacted law removed the 30 year presumption for 
respiratory cancers due to herbicide exposure.  Id. 

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under  38 
C.F.R. § 3.303(d).  In other words, the fact that the veteran 
may not meet the requirements of 38 C.F.R. § 3.309 would not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(d)(2001).

The Board will apply the newly enacted law cited above as 
this version is clearly more favorable to the appellant's 
claim for service connection for thyroid cancer as due to 
exposure to Agent Orange because it provides a presumption of 
exposure to Agent Orange for a veteran who served in Vietnam 
during the Vietnam Era regardless if they have a presumptive 
disease prior to exposure being presumed.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).

As noted previously, the veteran's personnel records reflect 
that he served in Vietnam, therefore, he is presumed to have 
been exposed to Agent Orange under the new law.  However, the 
veteran's cancer of the thyroid is not considered a 
presumptive disorder in accordance with 38 C.F.R. § 3.309(e).  
These regulations regarding Agent Orange presumptive 
disorders specifically define respiratory cancers as cancers 
of the lung, bronchus, larynx or trachea.  See 38 C.F.R. § 
3.309.  No other cancer that may be in the respiratory system 
is an Agent Orange presumptive disorder.  Accordingly, there 
is no competent evidence that the veteran has any other 
disorder listed in 38 C.F.R. § 3.309(e) as an Agent Orange 
presumptive disorder. 

Having established that the veteran did not have an Agent 
Orange presumptive disorder, the next question is whether his 
cancer was otherwise related to active service, including any 
exposure to Agent Orange.  Combee, supra.  Service medical 
records contain no suggestion of cancer of the thyroid, and 
the first post-service evidence of any cancer of the thyroid 
was in 1990, decades after the veteran's service in Vietnam.  
Overall, the medical record does not contain any competent 
medical evidence which links the veteran's cancer of the 
thyroid with his period of military service, to include any 
exposure to Agent Orange.  Therefore, the preponderance of 
the evidence is against the claim for service connection for 
thyroid cancer as due to exposure to Agent Orange and the 
claim is denied.

III.  Conclusion

The Board notes that during an April 1999 hearing at the RO 
in St. Louis, Missouri, the veteran expressed his opinion 
that the disabilities on appeal are etiologically related to 
service, to include exposure to Agent Orange.  While 
acknowledging the testimony, the Board notes that the origin 
of the claimed disabilities is not corroborated by the 
objective medical findings shown in the record.  Further, the 
veteran does not possess the requisite medical training and 
expertise to make medical diagnoses; his statements in this 
regard are thus entitled to no probative weight with regard 
to addressing the origin of the claimed disabilities on 
appeal.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, the claims for service connection 
for PTSD, malaria, jungle rot, disability manifested by 
spitting up blood and thyroid cancer as due to exposure to 
Agent Orange must be denied.  
38 C.F.R. § 4.3 (2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for PTSD is denied.

Service connection for malaria is denied.

Service connection for jungle rot is denied.

Service connection for a disability manifested by spitting up 
blood is denied. 

Service connection for thyroid cancer as due to exposure to 
Agent Orange is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

